If the reserved case, which purports to be the record of a trial before the court, was an agreed statement of facts, the court has no power to amend it. The only remedy of one wrongfully prejudiced thereby is an application to discharge the case and for at new trial. Dame v. Woods, ante, p. 391. No insufficiency appears upon the record in this court, and application for relief must be made to the superior court. If the proceeding in the superior court was in substance a trial, — the facts being ascertained from the statements of counsel conceded to be correct, instead of from the testimony of witnesses, — the only amendment that could be made would be to include in the record omitted facts which were before the court at the trial. But the purpose of the suggested amendment may be to introduce into the case facts which were not presented to the court at the trial. This would also be an application for a new trial, and should be addressed to the superior court.
The commissioners had authority to cancel Corron's license by an exercise of administrative power, without notice or hearing. Reasonable notice is essential to a valid adjudication. The statute implies that less than five days is not reasonable. If such notice was not given, and Corron did not waive the insufficiency of the notice, the proceeding before the commissioners was not a judicial trial. If a new trial should be granted, and it should appear that the cancellation of Corron's license was an exercise of administrative instead of judicial power, evidence of the action of the commissioners should be excluded. If at the trial which the case states was had in the superior court this fact appeared, the admission of the evidence of the commissioners' action and the exclusion of all other evidence upon the question of Corron's guilt were both erroneous, and the verdict should be set aside.
As the defendants in their motion do not controvert any matter of law heretofore decided in the case, there is no occasion for further argument at this time. If new questions are raised by further proceedings in the case, they can be considered when presented. That such further proceedings may be had in the superior *Page 463 
court as justice may require, in accordance with the rules of law stated in the opinion, the order previously made is revoked and the entry now is,
Case discharged.
All concurred.